DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to Examiner’s Non-Final Office Action dated November 27, 2020.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Eleanor Musick, Reg. No. 35,623, dated July 02, 2021.

Claims 58-121 were pending. Applicant added new claims 122-199 on April 27, 2021. The Examiner's amendment below amends claims 122 and 160. Claims 122-199 are now allowed.

Information Disclosure Statement
The information disclosure statement (IDS) filed on June 15, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.







EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney Eleanor Musick, Reg. No. 35,623, dated July 02, 2021.

In the Claims
Please replace the claim below as follows:
122. A network for securing one or more conveyance services for a conveyance client by at least one autonomous vehicle (AV) operated by an owner/controller and in communication with the network, wherein the conveyance client has a conveyance client device in communication with the network for submitting conveyance service requests, the network comprising: 
at least one external server in communication with the network, the at least one external server associated with a business entity that provides goods or services and configured for receiving the conveyance service requests from the conveyance client, wherein the conveyance service requests comprise a plurality of features including conveyance data, at least a portion of conveyance data comprising autonomous vehicle (AV)-related data for the at least one AV; 
at least one central server in communication with the network, wherein the at least one central server is automated in whole or in part and configured for repeatedly receiving the conveyance service requests from the at least one external server; 
at least one autonomous vehicle (AV) application associated with the at least one AV, the at least one AV application configured for communicating one or more of geographical location data and conveyance data to the network; 
at least one owner/controller application in communication with the network, the at least one owner/controller application configured for entry by the owner/controller of one or more owner/controller-selected preference; 
wherein the at least one central server is further configured to process at least one feature of the conveyance service requests, conveyance data, the geographical location data, and the one or more owner/controller-selected preference, and to execute the steps of: 
(a) performing one or more of standardizing and aggregating the conveyance service requests; 

(c) identifying one or more matches between the filtered subset of conveyance service requests and the at least one AV based on one or a combination of the one or more owner/controller-selected preference and the geographical location data; 
(d) securing the one or more matches; 
(e) communicating one or more of the one or more matches and conveyance service instructions to the at least one AV to perform the one or more conveyance services for the conveyance client; and 
wherein the at least one central server is further configured to continuously repeat steps (a) through (e) for additional conveyance service requests, until halted by the owner/controller or the business entity.

160. A method for securing one or more conveyance services for a conveyance client by at least one autonomous vehicle (AV) operated by an owner/controller and in communication with the network, the conveyance client having a conveyance client device in communication within the network for submitting conveyance service requests, the method comprising: 
(a) receiving at at least one central server in communication with the network, in any order: 
(i) the conveyance service requests from at least one external server associated with a business entity that provides goods or services, wherein, the at least one external server comprising a source of the conveyance service requests, wherein the conveyance service requests comprise a plurality of features including conveyance data, at least a portion of conveyance data comprising autonomous vehicle (AV)-related data relating to the at least one AV; 
(ii) geographical location data; and 
(iii) one or more owner/controller-selected preference entered by the owner/controller; 
(b) filtering the conveyance service requests to identify a filtered subset of conveyance service requests using one or a combination of the one or more owner/controller-selected preference and the geographical location data; 
(c) identifying one or more matches between the filtered subset of conveyance service requests and the at least one AV based on one or a combination of the one or more owner/controller-selected preference and the geographical location data; 
(d) securing the one or more matches; and 
(e) communicating one or more of the one or more matches and conveyance service instructions to the at least one AV to provide the one or more conveyance services for the conveyance client; 



Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 122 recites securing and communicating one or more matches and conveyance service instructions to the at least one autonomous vehicle to provide the one or more conveyance services for the conveyance client, which integrates the abstract idea into a practical application based on a specific improvement that applies the judicial exception by use of a particular machine (i.e. autonomous vehicle(s)) tied to a specific technology. Thus Examiner finds claim 122 is eligible under 35 U.S.C. § 101. Claim 160 is eligible under 35 U.S.C. § 101 for similar reasons as claim 122. Claims 123-159 and 161-199 are eligible because they depend on eligible claims 122 and 160.  

Reasons for Patent Eligibility under 35 U.S.C. § 103
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed April 27, 2021, in particular pg. 15-18 regarding the Sweeney, Huang and Sung references. Examiner analyzed claim 122 (similarly claim 160) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. Claims 122-199 are allowed. 



In regards to claim 122 (similarly claim 160), the prior art of record does not teach or fairly suggest the combination of:
“… at least one external server in communication with the network, the at least one external server associated with a business entity that provides goods or services and configured for receiving the conveyance service requests from the conveyance client, wherein the conveyance service requests comprise a plurality of features including conveyance data, at least a portion of conveyance data comprising autonomous vehicle (AV)-related data for the at least one AV; 
at least one central server in communication with the network, wherein the at least one central server is automated in whole or in part and configured for repeatedly receiving the conveyance service requests from the at least one external server…
at least one owner/controller application in communication with the network, the at least one owner/controller application configured for entry by the owner/controller of one or more owner/controller-selected preference; 
wherein the at least one central server is further configured to process at least one feature of the conveyance service requests, conveyance data, the geographical location data, and the one or more owner/controller-selected preference, and to execute the steps of: 
(a) performing one or more of standardizing and aggregating the conveyance service requests; 
(b) filtering the conveyance service requests using one or a combination of the one or more owner/controller-selected preference and the geographical location data to identify a filtered subset of conveyance service requests; 
(c) identifying one or more matches between the filtered subset of conveyance service requests and the at least one AV based on one or a combination of the one or more owner/controller-selected preference and the geographical location data; 
(d) securing the one or more matches; 
(e) communicating one or more of the one or more matches and conveyance service instructions to the at least one AV to perform the one or more conveyance services for the conveyance client”

Brady (US 20180024554 A1) teaches a system in which autonomous ground vehicles ("AGVs") are utilized to retrieve items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations (e.g., user's residences). In various implementations, the AGVs may be owned by individual users (see par. 0016). A central management system is provided for remotely communicating with an AGV as part of a system for transporting items (see par. 0033), 
Seriani (US 20140229258 A1) teaches an administrator may choose settings that affect the parameter types and logical operations (e.g., calculations, filters, comparisons, etc.) that impinge upon any step of the transaction, including but not limited to the means for submitting a customer request, means for parsing customer requests, means for determining eligibility, means for determining suggested bid price, means for parsing bids, means for ranking bids and organizing them into groupings to return to the requester, the information fields that are displayed in the bid-selection interface wherein the customer selects a winning bid, and so on (see par. 0045). The administrator establishes one or more marketplaces and determines the rules and settings for each by adjusting the options in the administrator functions, for example, one taxi marketplace and one limousine service marketplace where users may cross-participate among both if customer request parameters warrant either service. The administrator sets the parameters relating to the bid evaluating mechanism, from how bids are ordered and filtered and displayed by the bid display means to what information appears in a set of displayed bid parameters (see par. 0054). 
However Brady nor Seriani, singular or in combination, teaches the specific case of receiving owner/controller-selected preferences from an owner/controller application, a central server processing and filtering conveyance requests based on owner/controller-selected preferences and location and autonomous vehicle data, identifying and securing matches between the filtered conveyance requests and owner/controller-selected preferences and location data, and communicating instructions to provide match requests until halted by the owner or controller.  

For at least the above reasons, claim 122 is distinguishable over the prior art. Claim 160 is distinguishable over the prior art for similar reasons as cited for claim 122. Dependent claims 123-159 and 161-199 are distinguishable because they depend on claims 97 and 140.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Raptopoulos et al. (US 20140032034 B1) – A delivery system having unmanned aerial delivery vehicles and a logistics network for control and monitoring. In certain embodiments, a ground station provides a location for interfacing between the delivery vehicles, packages carried by the vehicles and users. In certain embodiments, the delivery 

Tuukkanen et al. (US 20160125735 A1) – An approach is provided for granting access to an autonomous vehicle based on validation of a request, and configuring an autonomous vehicle to transport a user and/or items to at least one destination. 

Ratti et al. (US 20160098650 A1) – System for optimal matching of ride sharing requests. A trip request manager receives trip requests from patrons and a shareability network is established. The system checks to see whether certain parameters related to ride-sharing delays are less than or equal to other parameters to decide whether trips are shareable.

Chadwick et al. (US 20150081362 A1) – A cloud-based context-aware distributive taxi cab dispatching service to registered users. A method of providing this service may include receiving, from a user device of a registered user, a request for taxi information, obtaining the requested information from one or more computing devices of one or more taxi cabs or taxi service companies and one or more data stores, and providing the obtained information to the user device. The provided taxi information may be based on a passenger profile of the user and may include a list of taxi cabs recommended based on the profile. The method may further include scheduling a selected taxi cab. 

Lam et al. (Autonomous-Vehicle Public Transportation System: Scheduling and Admission Control) – In this paper, we propose a new public transportation system based on AVs. It manages a fleet of AVs to accommodate transportation requests, offering point-to-point services with ride sharing. We focus on the two major problems of the system: scheduling and admission control. By utilizing the analytical properties of the problem, we develop an effective genetic-algorithm-based method to tackle the admission control problem. We validate the performance of the algorithm with real-world transportation service data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624